Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 06/03/2021, which are in response to USPTO Office Action mailed 03/03/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations of generating a MEL that is specific to the aircraft, monitoring performance parameters of the aircraft, comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft, and notifying a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “network”. That is, other than reciting “network” nothing in the claim elements preclude the steps from being performed in the mind. For example, except for “network”, the claim describes a person writing a list of minimum equipment requirements (MEL), watching the performance of an aircraft, continuously compare how aircraft 
This judicial exception is not integrated into a practical application. The claim recites the additional element of a “network”. The claim merely describes a network and how to generally “apply” a network to distribute information. Accordingly, even in combination, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “network” in the claim amounts to no more than mere instructions to “apply” a network for information distribution. Thus, the limitation does not provide an inventive concept.

Claim 2 contains limitations that are not more than the abstract idea identified in claim 1. The claim merely recites the MEL is derived from an MMEL provided by and OEM of the aircraft which can all be reasonably performed in the human mind. At most, this limitation could be mere data gathering, which is insignificant extra-solution activity and thus does not provide an inventive concept. Thus, this claim contains ineligible subject matter.

Claim 3 contains a limitation which merely “applies” MMEL information into a database, which generally links information to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 4 contains a limitation that recites insignificant data gathering and thus is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.

Claim 5 contains a limitation that is no more than the abstract idea identified in claim 1. The claim merely recites the MEL comprises equipment, instruments, and operational conditions of the aircraft, which can all be contained within a list made by the human mind. Thus, this claim contains ineligible subject matter.

Claim 6 contains a limitation that is no more than the abstract idea identified in claim 1. The claim merely recites the MEL includes suggested modifications to flight procedures in order to maintain airworthiness of the aircraft upon detecting a MEL fault. This step can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 7 contains a limitation that is no more than the abstract idea identified in claim 6. The claim merely recites the modifications to flight procedures include in-flight parameter protection limits for the aircraft. These modifications can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 8 contains a limitation that is no more than the abstract idea identified in claim 6, but for “reminders”. The claim merely recites the modifications to flight procedures include in-flight air crew reminders of the modifications. This step can be reasonably performed by the human mind, save the “reminder” element. The reminder is simply display data and therefore is insignificant extra-solution activity. Even in combination, the additional element does not integrate the abstract idea into a practical application and thus the claim contains ineligible subject matter.
Claim 9 contains a limitation that is no more than the abstract idea identified in claim 6. The claim merely recites the modifications to flight procedures are modifications to preflight checklists prior to takeoff of the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.

Claim 10 contains a limitation which merely “applies” the MEL network as being cloud-based. This generically links the MEL network to a wireless network, which is implementing an abstract idea on a computer and thus the claim contains ineligible subject matter.

Claim 11 contains insignificant extra-solution activity. The claim recites the MEL network is notified in real time of detected MEL faults. This step is a well understood, routine and conventional activity of sharing information over a network. Thus, the claim contains ineligible subject matter.

Claim 12 contains no more than the abstract idea identified in claim 1. The claim merely recites the detected MEL faults result in recommended actions provided to a flight management system (FMS) on board the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.

Claim 13 contains no more than the abstract idea identified in claim 1. The claim merely recites the detected MEL faults provide a time limit until mandatory downtime is imposed on the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.

Claim 14 contains insignificant extra-solution activity. The claim recites the MEL network parties comprise aircrew, aircraft maintenance personnel, and operations personnel. This identifies who is in the network and is simply data activity. Thus, the claim contains ineligible subject matter.

Claim 15 contains insignificant extra-solution activity. The claim recites each MEL network party receives a customized notification of a MEL fault, where the customized notification includes task specific information for the MEL party. This is data gathering and outputting and thus the claim contains ineligible subject matter.

Claim 16 contains insignificant extra-solution activity. The claim recites displaying the MEL faults to an aircrew member on the flight deck of the aircraft. This is data gathering and outputting and thus the claim contains ineligible subject matter.

Claim 17 contains no more than the abstract idea identified in claim 1 as well as insignificant extra-solution activity. The limitation matching the MEL fault with a modified flight procedure to compensate for the MEL fault during flight operations of the aircraft can reasonably be performed in the human mind. The limitation providing a link to the modified flight procedure is a well-understood, routine, and conventional activity. The limitation displaying the link to an aircrew member of the aircraft is data outputting which is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a MEL based on the MMEL that is specific to the aircraft, monitoring performance parameters of the aircraft, comparing the performance 
This judicial exception is not integrated into a practical application. The claim recites additional elements of a flight management system (FMS) located on board the aircraft, a master minimum equipment list (MMEL) that is provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is transmitted to the FMS via a data communications link, a minimum equipment list (MEL) application loaded on the FMS, and a MEL network. The flight management system is simply “applied” to the aircraft and generally links a system to the aircraft. The MMEL and MEL are insignificant extra-solution activity since the data gathering and transmission are well-understood, routine, and conventional activities. The MEL network is merely described and how to generally “apply” a network to distribute information. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The flight management system and MEL network are “apply it” level 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Bouvier et al. (US 2016/0055461 A1, hereinafter referred to as Bouvier) or, in the alternative, under 35 U.S.C. 103 as obvious over Bouvier further in view of Dirks et al. (US 8,514,104 B1, hereinafter referred to as Dirks).

Regarding claim 1,
Bouvier teaches a method for managing a minimum equipment list (MEL) for an aircraft ([0004], describes a method, apparatus, and system for assessing operational abilities of an aircraft; [0005], the system includes a minimum equipment list (MEL)), comprising:
generating a MEL that is specific to the aircraft ([0036], each MEL corresponds to a system, instrument, equipment, component, etc. specific to the aircraft);
monitoring performance parameters of the aircraft ([0034], the system monitors the maintenance of the aircraft; the maintenance of the aircraft includes the performance parameters of all aircraft components);
comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft ([0035], a MEL fault can be determined automatically via fault monitoring systems of the aircraft; detecting a MEL fault requires comparison of performance parameters to actual aircraft flight operations; faults can be found automatically and thus are continuously being checked for during aircraft flight operations; here, MEL faults are determined during flight operations, since flight operations include ground and in-flight operations); and
notifying a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults ([0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system).
However, Bouvier may not explicitly teach a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults. 
Dirks teaches a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults (Col. 3, line 66 - Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent about MEL faults to those in the MEL network who are affected by the detected MEL fault).
Bouvier and Dirks are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier with the network of Dirks to create a MEL network for an aircraft that notifies all those in a network affected by a MEL fault.
The motivation for modification would have been to create method for managing a MEL for an aircraft that more thoroughly notifies those in a network affected by a MEL fault of a MEL fault so the issue can be dealt with more efficiently and effectively, with all the correct parties involved.

Claims 5-9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, referred to as Bouvier) and further in view of Dirks et al. (US 8,514,104 B1, referred to as Dirks).

Regarding claim 5,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the MEL comprises equipment, instruments, and operational conditions of the aircraft (Bouvier, [0036], the MEL contains a list of systems, instruments, equipment, components, etc. and operational limitations including conditions and restrictions to be met for the aircraft to operate normally).

Regarding claim 6,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the MEL includes suggested modifications to flight procedures in order to maintain airworthiness of the aircraft (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; here deferring repairing the fault is maintaining airworthiness of the aircraft; [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL document corresponding with the deferral; here the MEL defines modifications of flight procedures to maintain airworthiness after a MEL fault is detected; Dirks, Fig. 2, when a MEL fault happens, corrective actions are taken to deal with the MEL fault; the corrective actions can help maintain the airworthiness of an aircraft).

Regarding claim 7,
Bouvier-Dirks teach the invention as described in claim 6. Bouvier-Dirks further teach the modifications to flight procedures include in-flight parameter protection limits for the aircraft (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; [0036], the operational limitations may include conditions and restrictions that limit the flight of performance conditions under which the aircraft may be flown (i.e. in-flight parameters); [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL corresponding with the deferral; accommodating limitations in the MEL includes modifying flight procedures in order to maintain in-flight parameter protection limits for the aircraft).

Regarding claim 8,
Bouvier-Dirks teach the invention as described in claim 6. Bouvier-Dirks further teach the modifications to flight procedures include in-flight air crew reminders of the modifications (Dirks, Col. 4, lines 13-18, an indication for air crew action is provided if there is an MEL cockpit message; the indication can tell the pilot what is needed, what operating parameters are, or appropriate adjustments in the cockpit; Col. 4, lines 22-25, if MEL corrective action is needed, alerts can be displayed via electronic checklists, Flight Deck or Crew Alerting System message, or Maintenance messages; these systems can operate in-flight).

Regarding claim 9,
Bouvier-Dirks teach the invention as described in claim 6. Bouvier-Dirks further teach the modifications to flight procedures are modifications to preflight checklists prior to takeoff of the aircraft (Bouvier, [0052], MEL faults can cause operational impacts and flight procedure modifications at a crew level, or maintenance level, etc.; [0053], operational modifications caused by MEL faults can include adjustments before each flight day and before each flight (i.e. preflight); [0054], operational impacts can include crew performance adjustments and special procedure adjustments (i.e. adjustments to crew checklists before flying); Dirks, Col. 4, lines 34-38, a MEL fault resolution can be shown though an updated display including interactive checklists, flight plan modifications, and maintenance applications).

Regarding claim 11,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the MEL network is notified in real time of detected MEL faults (Dirks, Col. 3, lines 34-35, a real time operating system controls the aircraft data (i.e. anything MEL related); Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault).
Regarding claim 13,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the detected MEL faults provide a time limit until mandatory downtime is imposed on the aircraft (Bouvier, [0036], the MEL operational limitations associated with a fault can include the maximum time a fault may be deferred; deferring a fault keeps the aircraft flightworthy, and the maximum time for a deferral is the time limit until mandatory downtime is imposed on the aircraft).

Regarding claim 14,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the MEL network parties comprise, aircrew, aircraft maintenance personnel, and operations personnel (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 - Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault; the MEL network includes flight personnel, aircrew, maintenance personnel, operation personnel, and anyone affected by the MEL fault).

Regarding claim 15,
Bouvier-Dirks teach the claim as described in claim 11. Bouvier-Dirks further teach each MEL network party receives a customized notification of a detected MEL fault, where the customized notification includes task specific information for the MEL network party (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault; Col. 4, lines 15-18, a MEL fault notification tells the pilot what is needed, what operation parameters are, and appropriate switching in the cockpit for the specific MEL fault; the MEL fault sends specific information about the MEL fault and task specific information on how to fix the fault or adjust operations to deter the fault).

Regarding claim 16,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach displaying the MEL faults to an aircrew member on the flight deck of the aircraft (Dirks, Col. 4, lines 13-18, an indication for air crew action is provided if there is an MEL cockpit message; the indication can tell the pilot what is needed, what operating parameters are, or appropriate adjustments in the cockpit; Col. 4, lines 22-25, if MEL corrective action is needed, alerts can be displayed via electronic checklists, Flight Deck or Crew Alerting System message, or Maintenance messages; these systems can operate in-flight).

Regarding claim 17,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach
matching the MEL fault with a modified flight procedure to compensate for the MEL fault during flight operations of the aircraft (Dirks, Col. 3, lines 49-52, after a MEL fault is identified, a new flight plan accommodating MEL constraints is created; Col. 3, lines 60-65, accommodating MEL constraints includes modified flight plans, adjusted flight parameters and procedures, and aircraft equipment requirements and operability that adhere to the MEL fault during flight operations);
(Dirks, Col. 4, lines 19-25, a link is provided to provide corrective action regarding a MEL fault; the corrective action can be a modified flight procedure); and
displaying the link to an aircrew member of the aircraft (Dirks, Col. 4, lines 19-25, the pilot is provided a link with corrective action to a MEL fault; the link can be displayed using an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, referred to as Bouvier) and Dirks et al. (US 8,514,104 B1, referred to as Dirks) and further in view of Small et al. (US 2008/0010005 A1, hereinafter referred to as Small).

Regarding claim 10, 
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the MEL network (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; the MEL network includes flight personnel, aircrew, maintenance personnel, operation personnel, and anyone affected by the MEL fault).
However, Bouvier-Dirks do not explicitly teach the MEL network is cloud-based.
Small teaches the MEL network is cloud-based ([0077], the system includes an aircraft and a ground-based computer system, satellite communication receivers, and a data network which can communicate with the aircraft while in flight or on the ground; the system is cloud-based; Fig. 3 shows a cloud-based aircraft system).

The motivation for modification would have been to create a MEL management network that can communicate wirelessly with ground systems and operations to more effectively update, fix, or adjust MEL faults by using a wider range of cloud-based assistance.

	Regarding claim 12,
Bouvier-Dirks teach the invention as described in claim 1. Bouvier-Dirks further teach the detected MEL faults result in recommended actions (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL document corresponding with the deferral; here the MEL fault results in recommended actions to fix, defer, or adjust procedures for the fault).
However, Bouvier-Dirks do not explicitly teach the action are provided to a flight management system (FMS) on board the aircraft.
Small teaches the actions are provided to a flight management system (FMS) on board the aircraft ([0077], the aircraft includes a Flight Management System (FMS); Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL, which includes the MEL; thus MEL information and actions can be provided to the FMS).
Bouvier, Dirks, and Small are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the 
The motivation for modification would have been to create a MEL management network can be implemented more fluidly into the aircraft system by using the aircraft flight management system. This would enable the MEL faults to be fixed or deferred or have adjustments made more quickly and more easily by those in the MEL network.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, referred to as Bouvier) and Dirks et al. (US 8,514,104 B1, referred to as Dirks) and further in view of Ferro et al. (US 2009/0326738 A1, hereinafter referred to as Ferro).

Regarding claim 2,
Bouvier-Dirks teach the invention of claim 1. Bouvier-Dirks further teach the MEL is derived from a master minimum equipment list (MMEL) (Dirks, Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft).
However, Bouvier-Dirks do not explicitly teach the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft.
Ferro teaches the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft ([0009], the MEL is built based on the MMEL with is provided by the constructor of the aircraft (i.e. the OEM)).
Bouvier, Dirks, and Ferro are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MMEL of Bouvier-Dirks with the OEM-
The motivation for modification would have been to clarify the origination of the MMEL and thus the overall creation of the MEL and associated MEL management method. This provides knowledge of a starting point for a MEL management method and adds reliability for the method since the information originates from the aircraft original equipment manufacturer (OEM).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, referred to as Bouvier) and Dirks et al. (US 8,514,104 B1, referred to as Dirks) and Ferro et al. (US 2009/0326738 A1, hereinafter referred to as Ferro), and further in view of Small et al. (US 2008/0010005 A1, referred to as Small).

Regarding claim 3,
Bouvier-Dirks-Ferro teach the invention of claim 2. Bouvier-Dirks-Ferro further teach where the MMEL is updated by the OEM (Dirks, Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft; Ferro, [0009], the MEL is built based on the MMEL with is provided by the constructor of the aircraft (i.e. the OEM); here the OEM would have to be the one to update MMELs since they create them).
However, Bouvier-Dirks-Ferro do not explicitly teach the MMEL is automatically updated and stored in a database.
Small teaches the MMEL is automatically updated and stored in a database (Fig. 3, the aircraft is connected to the data network and integration broker system; [0076], the system is configured for automated collection and transmission of information concerning the aircraft; this system includes the MMEL (see [0088]; thus the MMEL is configured for automatic updates; [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database)).
Bouvier, Dirks, Ferro, and Small are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MMEL of Bouvier-Dirks-Ferro with the automatic update and storage of Small to have a MMEL that can be automatically updated and stored in a database.
The motivation for modification would have been to create a MMEL that can be automatically updated and stored in a database so as to always have the most up to date information about the aircraft systems it covers. This system would enable information to be transferred more efficiently for aircraft and aircraft personnel to deal with MEL faults.

Regarding claim 4,
Bouvier-Dirks-Ferro-Small teach the invention as described in claim 3. Bouvier-Dirks-Ferro-Small further teach the stored MMEL is uploaded from the database prior to pre-flight operations of the aircraft (Small, [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database); Ferro, [0009], the MEL is built based on the MMEL with is provided by the constructor of the aircraft (i.e. the OEM); Dirks, Col. 3, lines 43-44, MEL constraints are procured; Col. 3, line 66-Col. 4, line 4, the MEL fault determines whether the aircraft can fly or should be grounded; the MEL comes from the MMEL, so if the MEL information is uploaded then the MMEL information would already have had to be uploaded; this would have happened prior to pre-flight in order for a MEL fault decision to be made about flying or grounding an aircraft). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, referred to as Bouvier) and Dirks et al. (US 8,514,104 B1, referred to as Dirks) and Small et al. (US 2008/0010005 A1, referred to as Small), and further in view of Ferro et al. (US 2009/0326738 A1, referred to as Ferro),

Regarding claim 18,
Bouvier teaches a system for managing a minimum equipment list (MEL) for an aircraft ([0004], describes a method, apparatus, and system for assessing operational abilities of an aircraft; [0005], the system includes a minimum equipment list (MEL)), comprising:
a minimum equipment list (MEL) application where the MEL application,
generates a MEL that is specific to the aircraft ([0036], each MEL corresponds to a system, instrument, equipment, component, etc. specific to the aircraft;
monitors performance parameters of the aircraft ([0034], the system monitors the maintenance of the aircraft; the maintenance of the aircraft includes the performance parameters of all aircraft components);
compares the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft ([0035], a MEL fault can be determined automatically via fault monitoring systems of the aircraft; detecting a MEL fault requires comparison of performance parameters to actual aircraft flight operations; faults can be found automatically and thus are continuously being checked for during aircraft flight operations; here, MEL faults are determined during flight operations, since flight operations include ground and in-flight operations); and
notifies a MEL network of the detected MEL faults ([0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system).

Dirks teaches a master minimum equipment list (MMEL) (Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft), 
that the MEL is based on the MMEL (Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft), and 
that the MEL network comprises parties affected by the detected MEL faults (Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent about MEL faults to those in the MEL network who are affected by the detected MEL fault).
Bouvier and Dirks are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier with the network and MMEL of Dirks to create a MEL network for an aircraft that notifies all those in a network affected by a MEL fault, and to clarify that the MEL comes from the MMEL.
The motivation for modification would have been to create method for managing a MEL for an aircraft that more thoroughly notifies those in a network affected by a MEL fault of a MEL fault so the issue can be dealt with more efficiently and effectively, with all the correct parties involved. It would 
However, Bouvier-Dirks do not explicitly teach a flight management system (FMS) located on board the aircraft, that the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft, that the MMEL is transmitted to the FMS via a data communications link, and that the MEL application is loaded on the FMS.
Small teaches a flight management system (FMS) located on board the aircraft ([0077], the aircraft includes a Flight Management System (FMS)), 
that the MMEL is transmitted to the FMS via a data communications link (Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL; thus MMEL information can be provided to the FMS via data communication), and 
that the MEL application is loaded on the FMS (Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL, which includes the MEL; thus MEL information and actions can be provided to the FMS).
Bouvier, Dirks, and Small are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier-Dirks with the flight management system and MMEL connections of Small to create a MEL management system that works with the aircraft flight management system.
The motivation for modification would have been to create a MEL management system can be implemented more fluidly into the aircraft system by using the aircraft flight management system. This would enable the MEL faults to be fixed or deferred or have adjustments made more quickly and more 
However, Bouvier-Dirks-Small do not explicitly teach the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft.
Ferro teaches the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft ([0009], the MEL is built based on the MMEL with is provided by the constructor of the aircraft (i.e. the OEM)).
Bouvier, Dirks, Small, and Ferro are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MMEL of Bouvier-Dirks-Small with the OEM-provided MMEL of Ferro to clarify the origination of the MMEL and thus the overall creation of the MEL and associated MEL management method.
The motivation for modification would have been to clarify the origination of the MMEL and thus the overall creation of the MEL and associated MEL management method. This provides knowledge of a starting point for a MEL management method and adds reliability for the method since the information originates from the aircraft original equipment manufacturer (OEM).

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Regarding claims 1-18,
Applicant argues claims 1-18 recite significantly more than an abstract idea. Specifically, Applicant argues the claims do not fall within the three grouping of subject matter of an abstract idea. Applicant states claims 1-18 recite a method and system that generates a MEL that is specific to the 
Examiner respectfully disagrees. The claims are directed towards mental processes such as concepts performed in the human mind including observations, evaluations, judgement, and opinion. As stated above, the limitation of claims 1 and 18 describe a person writing a list of minimum equipment requirements (MEL), watching the performance of an aircraft, continuously compare how aircraft operations are running compared to how they are supposed to run according to the MEL, and notify other people affected by MEL faults when operations fail to follow MEL requirements. The limitations are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. Thus, the claim recites a mental process and is therefore an abstract idea.
Applicant further argues the claims are integrated into a practical application of aircraft MEL monitoring. Applicant asserts that Claims 1-18 recite a method and system for managing a minimum equipment list (MEL) for an aircraft. The method comprises first generating a MEL that is specific to the aircraft. Next, the performance parameters of the aircraft are monitored. MEL faults are detected by continually comparing the performance to the MEL during operations of the aircraft. A MEL network is notified of the detected MEL faults. The MEL network includes parties affected by the detected MEL 
Examiner respectfully disagrees. There is no recited claim limitation directed to automatically triggering maintenance action and logistical requisition at the intended destination, nor any limitation claiming the system will automatically recommend an alternative route and adjust maintenance/logistics requisition to meet aircraft needs if required due to the fault. Thus, Applicant’s arguments for integrating the invention into a practical application are non-persuasive, and Applicant’s arguments for improving the technical field of aircraft MEL monitoring and adding specific limitations other than what is well understood, routine and conventional activity in the field are non-persuasive. Therefore, claims 1-18 remain rejected under 35 U.S.C. 101.

Regarding claims 1 and 18,
Claim 1 recites: A method for managing a minimum equipment list (MEL) for an aircraft, comprising: generating a MEL that is specific to the aircraft; monitoring performance parameters of the aircraft; comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight 
Applicant argues Bouvier does not teach detected MEL faults during flight. Applicant argues the amended claims are directed towards detecting MEL faults during flight and notifying the MEL network of such faults.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detecting MEL faults during flight”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument cites detecting MEL faults during flight, and this is not a feature of the claimed invention.
The amended limitation “during flight operations” is directed to operations that are performed during all aircraft flight operations. This includes flight operations while on the ground before in-air time, during in-air flight time, and on the ground time after in-air time. The “during flight operations” is not specific to the time for which a body remains in the air. Thus, Bouvier teaches the limitation of “during flight operations” and claims 1 and 18 remain rejected accordingly. Claims 2-17 remain rejected based on their dependency of claim 1, and the combination of teaching of Bouvier, Dirks, Small, and Ferro.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2018/0165657 A1): Li teaches a system and method for handling a fault of an aircraft. Fault messages are shown in the aircraft, and troubleshooting against aircraft faults is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664